Beaming, Y. O.
A more careful consideration of this ease confirms the views expressed by me at the hearing.
• The facts set forth in the bill disclose an estate' in the lands in question, which can onty be ascertained and asserted in a court of equity. In the pending action at law against complainant these rights cannot be asserted, and she is in consequence entitled to have further proceedings in the law court suspended until a decree may be had under the present bill in equity. Atlantic City Railway Co. v. Johanson, 65 Atl. Rep. 719. 1 will advise a decree accordingly.